The plaintiff seeks to recover from the defendant the proceeds of two insurance policies described in the complaint, and judgment was rendered for it to recover $819.27.
Several reasons of appeal are based upon alleged errors of the trial court in denying certain paragraphs of the defendant's motion to correct the finding. This motion to correct is informal. If we consider it as brought under §§ 795 and 796 of the General Statutes, we do not find, as we should, any written exceptions to any finding of facts or to a refusal to find facts as requested. Practice Book (1908) p. 268. The reasons of appeal, if considered as made under the provisions of § 797 of the General Statutes, are irregular. This section provides, in substance, that in lieu of the motion to correct, under §§ 794, 795 and 796 of the General Statutes, either party may, within one week after he shall have received notice of the filing of such finding, file with the clerk of the court a copy of the evidence and rulings, with a motion that such evidence be made a part of the record on appeal, and that the claims of the appellant for such correction may be presented in the assignments of error in the same way that questions *Page 7 
of law are now raised. The record discloses that this motion, to make the evidence and rulings part of the record, came too early in the defendant's attempt to take his appeal. It should have been made within one week after he received notice of the filing of the finding. It appears, however, that this motion was in fact made about four months before the finding of the trial court was filed with the clerk of the court. But it appears that the court below recognized the defendant's motion as made under the provisions of § 797, as it ordered a certificate of the evidence. The purpose of the defendant is clear, and we are not disposed, by a strict construction of § 797 of the General Statutes, to deprive him of a remedy which, if properly pursued, was his.
One of the requests to correct the finding was allowed by the trial court. Other assignments of error relate to facts of but little importance. The evidence as to the remainder of the facts referred to in the motion to correct, is either conflicting, or is of such a nature that we cannot say that the trial court erred in finding or refusing to find certain facts. Therefore the motion to correct the finding is overruled, and the claim for a correction is denied.
The first four reasons of appeal assign error in a general and indefinite manner. They may, however, be considered as suggesting the proposition that the court erred in holding that the Plum Trees Lime Company had an insurable interest in the property insured. It may be said generally that "by the law of insurance, any person has an insurable interest in property, by the existence of which he receives a benefit, or by the destruction of which he will suffer a loss, whether he has or has not any title in, or lien upon, or possession of the property itself." Eastern R. Co. v. Relief FireIns. Co., 98 Mass. 420, 423.
In Getchell v. Mercantile  Mfrs. Mut. Fire Ins. Co., *Page 8 109 Me. 274, 277, 83 A. 801, 30 Ann. Cas. 739, the court say: "The crucial question therefore is, will the insured be directly and financially affected by the loss of the property insured. If so, he has such an interest as the law will recognize. The loss must not be indirect or sentimental, but direct and actual. It is not necessarily an interest in the property in the sense of title, but a concern in the preservation of the property and such a relation to or connection with it as will necessarily entail a pecuniary loss in case of its injury or destruction. This opens a wide field and the decisions take an extensive range with a growing tendency to expand rather than to contract the scope of the term. It has therefore been held that it is sufficient if the insured has any legal interest whatever as an owner in fee, a mortgagee, a tenant for life or a lessee." InFowle v. Springfield F.  M. Ins. Co., 122 Mass. 191,194, the court said: "The plaintiffs had an insurable interest in this building. They had erected it at their own expense, and used and occupied it, in their business, as a carpet store. They might wish to rebuild it, or to indemnify themselves for their expenditures, in the event of its loss by fire. In either case, it was proper for them to procure insurance, and they might lawfully do so to the extent of the value of the building. It is clear that they would derive benefit from its continuing to exist, and would be injured by its destruction." The plaintiffs, in the case quoted, were sublessees of the land on which the building insured stood. See, also, cases cited in note, 30 Ann. Cas. 741, and 14 R. C. L. 915, § 91.
In the present case the plaintiff's lease required it to keep the kilns, buildings and machinery in good repair. It had expended about $2,500 in erecting buildings, structures and appliances upon the leased premises. These buildings were new and entirely different *Page 9 
from those used by its predecessors in occupancy. This lease it appears, under ordinary conditions, was not to expire until August, 1920. Under these circumstances the plaintiff had such an insurable interest in the property in question as permitted it to procure the insurance and to recover in case of loss.
The plaintiff's complaint alleges: "Said corporation, for its own benefit, protection and advantage, and at its own cost and expense, insured its property, so erected and constructed on the leased premises, . . . under policies which, through error, inadvertence and mistake, were issued by the Insurance Companies in the name of the defendant, Samuel Keeler, as beneficiary, instead of in the name of said Plum Trees Lime Company, although the defendant had no interest in these policies or the property insured thereby, other than a nominal one resulting from the error as aforesaid." These allegations were denied by the defendant in his answer. We learn from the judgment-file that the issues upon the questions thus presented were found in favor of the plaintiff. The finding of facts made by the trial court is entirely consistent with this adjudication. It also appears that the defendant, when requested to insure his buildings, refused so to do; and that the value of the plaintiff's buildings and structures standing upon the leased premises, when they were destroyed by fire, was much greater than the amount of insurance covered by the insurance policies then in force. Under these conditions it is now too late for the defendant to claim that the Plum Trees Lime Company had no legal or equitable right to recover this insurance money.
The defendant also claims that the trial court erred in reaching the conclusion that the defendant was holding this insurance money in trust for the plaintiff. It must be conceded that it appears from the face of the insurance policies that the apparent legal title to this *Page 10 
insurance and the money derived therefrom was in the defendant. But the court below has found as a fact that the intention of the Plum Trees Lime Company, the party procuring the insurance, was to protect its own property and not that of the defendant. It has also been found that through mistake and inadvertence the insurance policies were issued by the insurance companies in the name of the defendant, Keeler, as beneficiary, although he has no interest in the policies other than a nominal one. Mr. Justice Swayne, inSeymour v. Freer, 75 U.S. (8 Wall.) 202, 213,19 L.Ed. 306, 310, defined a trust as follows: "A trust is where there are rights, titles, and interests in property distinct from the legal ownership. In such cases, the legal title, in the eye of the law, carries with it, to the holder, absolute dominion; but behind it lie beneficial rights and interests in the same property belonging to another. These rights, to the extent to which they exist, are a charge upon the property, and constitute an equity which a court of equity will protect and enforce whenever its aid for that purpose is properly invoked." It is also a familiar principle of law that a trust may be express or implied, and that it is implied when deducible from the transaction as a matter of intent. 8 Words 
Phrases, p. 7121. It follows, therefore, that from the facts found the trial court properly held that the defendant might well be regarded as holding the proceeds of this insurance money in trust.
One reason of appeal is that the court erred in ruling and holding that the plaintiff was not bound, under its lease, to pay to the defendant rent for the term beginning March 1st, 1914, and ending March 1st, 1916. From the scant information which the record contains upon this branch of the case, we cannot find any error in the action of the trial court in that connection.
Upon the facts found there is no ground for the claim *Page 11 
now made, that the court erred in holding that the defendant was not entitled to a set-off for his expenses in a former suit in collecting the insurance money now in question. It appears that the only issue in that case was the right to the possession of the checks which were given by the insurance companies in their adjustment of the loss sustained by fire. These checks were made payable to the defendant, Keeler, and were in the possession of Tomlinson, the president of the Plum Trees Lime Company. This question was litigated between Keeler and Tomlinson; Keeler was successful in this litigation and Tomlinson paid the costs. It appears that this litigation was not against the corporation, but against an individual who happened to be president of the company. But a more complete and decisive objection to this claim is, that it is apparently based upon a demand for attorneys' fees in an action in which no such claim could have been properly allowed.
   There is no error.
In this opinion the other judges concurred.